Fourth Court of Appeals
                                San Antonio, Texas
                                    September 14, 2022

                                   No. 04-22-00448-CV

                                     Patrick MINOR,
                                         Appellant

                                             v.

                                   William SIMMONS,
                                         Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI24173
                     Honorable Cynthia Marie Chapa, Judge Presiding

                                         ORDER

       In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION. We order no costs shall be assessed against appellant, Patrick Minor,
because he is indigent.

       It is so ORDERED on September 14, 2022.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court